Exhibit 10.13
PLEDGE AMENDMENT
(Franklin)
     This Pledge Amendment, dated as of December 19, 2008, is delivered pursuant
to Section 4.4(a) (Pledged Collateral) of the Security Agreement, dated as of
November 15, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Security Agreement”) by Franklin Credit Management
Corporation (the “Borrower”) and each of the entities listed on the signature
pages thereof in favor of The Huntington National Bank (the “Lender”). The
undersigned hereby agree that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Collateral listed on this Pledge
Amendment shall be and become part of the Collateral referred to in the Security
Agreement and shall secure all Secured Obligations of the undersigned. As to
Holding only, this Pledge Amendment shall be effective immediately after the
filing of the Certificate of Merger. Capitalized terms used herein but not
defined herein are used herein with the meanings given them in the Security
Agreement.
PLEDGED STOCK/MEMBERSHIP INTERESTS:
A. Pledged Stock/Membership Interests by Franklin Credit Holding Corporation

                              Number             of             Shares,    
Certificate       Units or Issuer   No(s).   Par Value   Interests
Franklin Credit Management Corporation
  2   $.01 par value     100  
Franklin Credit Asset Corporation
  2   $0.01 par value     100  
Tribeca Lending Corp.
  2   NO PAR     200  
Franklin Credit Loan Servicing, LLC
  2   Not Applicable     100 %

B. Pledged Stock by Franklin Credit Management Corporation

                                              Number                     of    
                Shares,     Certificate           Units or Issuer   No(s).   Par
Value   Interests
The Sherbrooke Co-Op, Inc.
    487     $ 1.00       1,881  
Walllace-Holland Owners Corp.
    734     $ 0.01       728  

C. Pledged Stock by Franklin Credit Asset Corporation





--------------------------------------------------------------------------------



 



                                              Number                     of    
                Shares,     Certificate           Units or Issuer   No(s).   Par
Value   Interests
FCMC 200O B CORP.
    2     NO PAR     200  
FCMC 200O C CORP.
    2     NO PAR     200  
FCMC 200O D CORP.
    2     NO PAR     200  
FCMC 2001 A CORP.
    2     NO PAR     200  
FCMC 2001 B CORP
    2     NO PAR     200  
FCMC 2001 C CORP.
    2     NO PAR     200  
FCMC 2001 D CORP.
    2     NO PAR     200  
FCMC 2001 E CORP.
    2     NO PAR     200  
FCMC 2001 F CORP.
    2     NO PAR     200  
FCMC 2002 A CORP.
    2     NO PAR     200  
FCMC 2002 B CORP.
    2     NO PAR     200  
FCMC 2002 C CORP.
    2     NO PAR     200  
FCMC 2002 D CORP.
    2     NO PAR     200  
FCMC 2002 E CORP.
    2     NO PAR     200  
FCMC 2002 F CORP.
    2     NO PAR     200  
FCMC 2002 G CORP.
    2     NO PAR     200  
FCMC 2002 H CORP.
    2     NO PAR     200  
FCMC 2003 A CORP.
    2     NO PAR     200  
FCMC 2003 B CORP.
    2     NO PAR     200  
FCMC 2003 C CORP.
    2     NO PAR     200  
FCMC 2003 D CORP.
    2     NO PAR     200  
FCMC 2003 E CORP.
    2     NO PAR     200  
FCMC 2003 F CORP.
    2     NO PAR     200  
FCMC 2003 G CORP.
    2     NO PAR     200  
FCMC 2003 H CORP.
    2     NO PAR     200  
FCMC 2003 I CORP.
    2     NO PAR     200  
FCMC 2004 A CORP
    2     NO PAR     200  
FCMC 2004 B CORP.
    2     NO PAR     200  
FCMC 2004 C CORP.
    2     NO PAR     200  
FCMC 2004 D CORP.
    2     NO PAR     200  
FCMC 2004 E CORP.
    2     NO PAR     200  
FCMC 2004 F CORP.
    2     NO PAR     200  
FCMC 2004 G CORP.
    2     NO PAR     200  
FCMC 2004 H CORP.
    2     NO PAR     200  
FCMC 2004 I CORP.
    2     NO PAR     200  
FCMC 2004 J CORP.
    2     NO PAR     200  
FCMC 2004 K CORP.
    2     NO PAR     200  
FCMC 2004 L CORP.
    2     NO PAR     200  
FCMC 2004 M CORP.
    2     NO PAR     200  
FCMC 2005 A CORP.
    2     NO PAR     200  
FCMC 2005 B CORP.
    2     NO PAR     200  
FCMC 2005 C CORP.
    2     NO PAR     200  
FCMC 2005 D CORP.
    2     NO PAR     200  
FCMC 2005 E CORP.
    2     NO PAR     200  

2



--------------------------------------------------------------------------------



 



                                              Number                     of    
                Shares,     Certificate           Units or Issuer   No(s).   Par
Value   Interests
FCMC 2005 F CORP.
    2     NO PAR     200  
FCMC 2005 G CORP.
    2     NO PAR     200  
FCMC 2005 H CORP.
    2     NO PAR     200  
FCMC 2005 I CORP.
    2     NO PAR     200  
FCMC 2005 J CORP.
    2     NO PAR     200  
FCMC 2005 K CORP.
    2     NO PAR     200  
FCMC 2005 L CORP.
    2     NO PAR     200  
FCMC 2005 M CORP.
    2     NO PAR     200  
FCMC 2005 N CORP.
    2     NO PAR     200  
FCMC 2005 O CORP.
    2     NO PAR     200  
FCMC 2005 P CORP.
    2     NO PAR     200  
FCMC 2005 Q CORP.
    2     NO PAR     200  
FCMC 2005 R CORP.
    2     NO PAR     200  
FCMC 2005 S CORP.
    2     NO PAR     200  
FCMC 2006 A CORP.
    2     NO PAR     200  
FCMC 2006 B CORP.
    2     NO PAR     200  
FCMC 2006 C CORP.
    2     NO PAR     200  
FCMC 2006 D CORP.
    2     NO PAR     200  
FCMC 2006 E CORP.
    2     NO PAR     200  
FCMC 2006 F CORP.
    2     NO PAR     200  
FCMC 2006 G CORP.
    3     NO PAR     200  
FCMC 2006 H CORP.
    2     NO PAR     200  
FCMC 2006 I CORP.
    2     NO PAR     200  
FCMC 2006 J CORP.
    2     NO PAR     200  
FCMC 2006 K CORP.
    2     NO PAR     200  
FCMC 2006 L CORP.
    2     NO PAR     200  
FCMC 2006 M CORP.
    2     NO PAR     200  
FCMC 2006 N CORP.
    2     NO PAR     200  
FCMC 2006 O CORP.
    2     NO PAR     200  
FCMC 2006 P CORP.
    2     NO PAR     200  
FCMC 2006 Q CORP.
    2     NO PAR     200  
FCMC 2006 R CORP.
    2     NO PAR     200  
FCMC 2006 S CORP.
    2     NO PAR     200  
FCMC 2006 T CORP.
    2     NO PAR     200  
FCMC 2006 U CORP.
    2     NO PAR     200  
FCMC 2006 V CORP.
    2     NO PAR     200  
FCMC 2006 W CORP.
    2     NO PAR     200  
FCMC 2006 X CORP.
    2     NO PAR     200  
FCMC 2006 Y CORP.
    2     NO PAR     200  
FCMC 2006 Z CORP.
    2     NO PAR     200  
FCMC 2007 A CORP.
    2     NO PAR     200  
FCMC 2007 B CORP.
    2     NO PAR     200  
FCMC 2007 C CORP.
    2     NO PAR     200  
FCMC 2007 D CORP.
    2     NO PAR     200  

3



--------------------------------------------------------------------------------



 



                                              Number                     of    
                Shares,     Certificate           Units or Issuer   No(s).   Par
Value   Interests
FCMC 2007 E CORP.
    2     NO PAR     200  
FCMC 2007 F CORP.
    2     NO PAR     200  
FCMC 2007 G CORP.
    2     NO PAR     200  
FCMC 2007 H CORP.
    2     NO PAR     200  
FCMC 2007 I CORP.
    2     NO PAR     200  
FCMC 2007 J CORP.
    2     NO PAR     200  
FCMC 2007 K CORP.
    2     NO PAR     200  
FCMC 2007 L CORP.
    2     NO PAR     200  
FCMC 2007 M CORP.
    2     NO PAR     200  
FCMC 2007 N CORP
    2     NO PAR     200  
FCMC 2007 O CORP.
    2     NO PAR     200  
FCMC 2007 P CORP.
    2     NO PAR     200  
FCMC 2007 Q CORP.
    2     NO PAR     200  
FCMC 2007 R CORP.
    2     NO PAR     200  
FCMC 2007 S CORP.
    2     NO PAR     200  
FCMC 2007 T CORP.
    2     NO PAR     200  
FCMC 2007 U CORP
    2     NO PAR     200  
FCMC 2007 V CORP.
    2     NO PAR     200  
FCMC 2007 W CORP.
    2     NO PAR     200  
FCMC 2007 X CORP.
    2     NO PAR     200  
FCMC 2007 Y CORP.
    2     NO PAR     200  
FCMC 2007 Z CORP.
    2     NO PAR     200  
FCMC 2007 AA CORP.
    2     NO PAR     200  
FCMC 2007 AB CORP.
    2     NO PAR     200  
FCMC 2007 AC CORP.
    2     NO PAR     200  
FCMC B-ONE 2004 A CORP.
    2     NO PAR     200  
FCMC B-ONE 2004 B CORP.
    2     NO PAR     200  
FCMC B-ONE 2004 C CORP.
    2     NO PAR     200  
FCMC B-ONE 2004 D CORP.
    2     NO PAR     200  
FCMC B-ONE 2004 E CORP.
    2     NO PAR     200  
FCMC B-ONE 2004 F CORP.
    2     NO PAR     200  
FLOW 2000A CORP.
    2     NO PAR     200  
FLOW 2000D CORP.
    2     NO PAR     200  
FLOW 2000E CORP.
    2     NO PAR     200  
FLOW 2000F CORP.
    2     NO PAR     200  
FLOW 2000B CORP.
    2     NO PAR     200  
FLOW 2000C CORP.
    2     NO PAR     200  
FLOW 2001 A CORP.
    2     NO PAR     200  

4



--------------------------------------------------------------------------------



 



                                              Number                     of    
                Shares,     Certificate           Units or Issuer   No(s).   Par
Value   Interests
FLOW 2001 B CORPORATION
    2     NO PAR     200  
FLOW 2001 C CORPORATION
    2     NO PAR     200  
FLOW 2001 D CORP
    2     NO PAR     200  
FLOW 2001 E CORPORATION
    2     NO PAR     200  
FLOW 2001 F CORPORATION
    2     NO PAR     200  
FLOW 2001 G CORPORATION
    2     NO PAR     200  
FLOW 2001 H CORP.
    2     NO PAR     200  
FLOW 2001 I CORP.
    2     NO PAR     200  
FLOW 2001 J CORP.
    2     NO PAR     200  
FLOW 2001 K CORP
    2     NO PAR     200  
FLOW 2001 L CORP.
    2     NO PAR     200  
FLOW 2002 A CORP.
    2     NO PAR     200  
FLOW 2002 B CORP.
    2     NO PAR     200  
FLOW 2002 C CORP.
    2     NO PAR     200  
FLOW 2002 D CORP.
    2     NO PAR     200  
FLOW 2002 E CORP.
    2     NO PAR     200  
FLOW 2002 F CORP.
    2     NO PAR     200  
FLOW 2002 G CORP.
    2     NO PAR     200  
FLOW 2002 H CORP.
    2     NO PAR     200  
FLOW 2002 I CORP.
    2     NO PAR     200  
FLOW 2002 J CORP.
    2     NO PAR     200  
FLOW 2002 K CORP.
    2     NO PAR     200  
FLOW 2002 L CORP.
    2     NO PAR     200  
FLOW 2003 A CORP.
    2     NO PAR     200  
FLOW 2003 B CORP.
    2     NO PAR     200  
FLOW 2003 C CORP.
    2     NO PAR     200  
FLOW 2003 D CORP.
    2     NO PAR     200  
FLOW 2003 E CORP.
    2     NO PAR     200  
FLOW 2003 F CORP.
    2     NO PAR     200  
FLOW 2003 G CORP.
    2     NO PAR     200  
FLOW 2003 H CORP.
    2     NO PAR     200  
FLOW 2003 I CORP.
    2     NO PAR     200  
FLOW 2003 J CORP.
    2     NO PAR     200  
FLOW 2003 K CORP.
    2     NO PAR     200  
FLOW 2003 L CORP.
    2     NO PAR     200  
FLOW 2004 A CORP.
    2     NO PAR     200  
FLOW 2004 B CORP.
    2     NO PAR     200  
FLOW 2004 C CORP.
    2     NO PAR     200  
FLOW 2004 D CORP.
    2     NO PAR     200  

5



--------------------------------------------------------------------------------



 



                                              Number                     of    
                Shares,     Certificate           Units or Issuer   No(s).   Par
Value   Interests
FLOW 2004 E CORP.
    2     NO PAR     200  
FLOW 2004 F CORP.
    2     NO PAR     200  
FLOW 2004 G CORP.
    2     NO PAR     200  
FLOW 2004 H CORP.
    2     NO PAR     200  
FLOW 2004 I CORP.
    2     NO PAR     200  
FLOW 2005 A CORP.
    2     NO PAR     200  
FLOW 2005 B CORP.
    2     NO PAR     200  
FLOW 2005 C CORP.
    2     NO PAR     200  
FLOW 2005 D CORP.
    2     NO PAR     200  
FLOW 2005 E CORP.
    2     NO PAR     200  
FLOW 2005 F CORP.
    2     NO PAR     200  
FLOW 2005 G CORP.
    2     NO PAR     200  
FLOW 2005 H CORP.
    2     NO PAR     200  
FLOW 2005 I CORP.
    2     NO PAR     200  
FLOW 2005 J CORP.
    2     NO PAR     200  
FLOW 2006 A CORP.
    2     NO PAR     200  
FLOW 2006 B CORP.
    2     NO PAR     200  
FLOW 2006 C CORP.
    2     NO PAR     200  
FLOW 2006 D CORP.
    2     NO PAR     200  
FLOW 2006 E CORP.
    2     NO PAR     200  
FLOW 2006 F CORP.
    2     NO PAR     200  
FLOW 2006 G CORP.
    3     NO PAR     200  
FLOW 2006 H CORP.
    2     NO PAR     200  
FLOW 2007 A CORP.
    2     NO PAR     200  
FLOW 2007 B CORP.
    2     NO PAR     200  
FLOW 2007 C CORP.
    2     NO PAR     200  
FLOW 2007 D CORP.
    2     NO PAR     200  
FLOW 99-92 CORP.
    2     NO PAR     200  
CAPE 77 CORP.
    2     NO PAR     200  
COAST 56 CORPORATION
    2     NO PAR     200  
EMERGE 64 CORPORATION
    2     NO PAR     200  
FIRSTGOLD 69 CORP.
    3     NO PAR     200  
BEACH FUNDING CORP.
    2     NO PAR     200  
COAST 96 CORP.
    2     NO PAR     200  
EMOD 65 CORP.
    2     NO PAR     200  
GREENWICH FIRST CORPORATION
    3     NO PAR     200  
GREENWICH FUNDING CORPORATION
    2     NO PAR     200  
HARRISON FINANCIAL CORPORATION
    2     NO PAR     200  
PENN 100 CORP.
    2     NO PAR     200  
POINT 91 CORP.
    2     NO PAR     200  

6



--------------------------------------------------------------------------------



 



                                              Number                     of    
                Shares,     Certificate           Units or Issuer   No(s).   Par
Value   Interests
TRIBECA LENDING CORP.
    2     NO PAR     200  
RONTEX 1617 CORPORATION
    2     NO PAR     200  
NEWPORT 50 CORPORATION
    2     NO PAR     200  
JUNIPER CORP.
    2     NO PAR     200  
HUDSON MANAGEMENT CORPORATION
    2     NO PAR     200  
SIX HARRISON CORPORATION
    2     NO PAR     200  
STATES 87 CORP.
    2     NO PAR     200  
RONTEXT 1617 CORPORATION
    2     NO PAR     200  

(Signature Pages Follow)

7



--------------------------------------------------------------------------------



 



            FRANKLIN CREDIT MANAGEMENT CORPORATION, as Borrower
      By:   /s/ Thomas J. Axon         Name:   Thomas J. Axon        Title:  
President     

            Each Loan Party listed on Schedule 1 attached hereto:
      By:   /s/ Alexander Gordon Jardin       Name:   Alexander Gordon Jardin   
  Title : Chief Executive Officer, as an authorized officer of, and on behalf
of, each Loan Party listed on Schedule 1 attached hereto     

            FRANKLIN CREDIT ASSET CORPORATION, as a Loan Party
      By:   /s/ Alexander Gordon Jardin         Name: Alexander Gordon Jardin   
    Title: Chief Executive Officer     

            FRANKLIN CREDIT HOLDING CORPORATION,
as a Loan Party
      By:   /s/ Thomas J. Axon         Name:   Thomas J. Axon        Title:  
President     

Accepted and Agreed
as of the date first above written:
The Huntington National Bank

                  By:   /s/ Alan D. Seitz         Name:   Alan D. Seitz       
Title:   Senior Vice President     

Signature Page to Pledge Amendment (Franklin)





--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FCMC 2000 B CORP.
FCMC 2000 C CORP.
FCMC 2000 D CORP.
FCMC 2001 A CORP.
FCMC 2001 B CORP
FCMC 2001 C CORP.
FCMC 2001 D CORP.
FCMC 2001 E CORP.
FCMC 2001 F CORP.
FCMC 2002 A CORP.
FCMC 2002 B CORP.
FCMC 2002 C CORP.
FCMC 2002 D CORP.
FCMC 2002 E CORP.
FCMC 2002 F CORP.
FCMC 2002 G CORP.
FCMC 2002 H CORP.
FCMC 2003 A CORP.
FCMC 2003 B CORP.
FCMC 2003 C CORP.
FCMC 2003 D CORP.
FCMC 2003 E CORP.
FCMC 2003 F CORP.
FCMC 2003 G CORP.
FCMC 2003 H CORP.
FCMC 2003 I CORP.
FCMC 2003 J CORP.
FCMC 2003 K CORP.
FCMC 2004 A CORP
FCMC 2004 B CORP.
FCMC 2004 C CORP.
FCMC 2004 D CORP.
FCMC 2004 E CORP.
FCMC 2004 F CORP.
FCMC 2004 G CORP.
FCMC 2004 H CORP.
FCMC 2004 I CORP.
FCMC 2004 J CORP.
FCMC 2004 K CORP.
FCMC 2004 L CORP.
FCMC 2004 M CORP.
FCMC 2005 A CORP.
FCMC 2005 B CORP.
FCMC 2005 C CORP.
FCMC 2005 D CORP.
FCMC 2005 E CORP.

1



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FCMC 2005 F CORP.
FCMC 2005 G CORP.
FCMC 2005 H CORP.
FCMC 2005 I CORP.
FCMC B-ONE 2004 A CORP.
FCMC B-ONE 2004 B CORP.
FCMC B-ONE 2004 C CORP.
FCMC B-ONE 2004 D CORP.
FCMC B-ONE 2004 E CORP.
FCMC B-ONE 2004 F CORP.
FLOW 2000A CORP.
FLOW 2000B CORP.
FLOW 2000C CORP.
FLOW 2000D CORP.
FLOW 2000E CORP.
FLOW 2000F CORP.
FLOW 2001 A CORP.
FLOW 2001 B CORPORATION
FLOW 2001 C CORPORATION
FLOW 2001 D CORP
FLOW 2001 E CORPORATION
FLOW 2001 F CORPORATION
FLOW 2001 G CORPORATION
FLOW 2001 H CORP.
FLOW 2001 I CORP.
FLOW 2001 J CORP.
FLOW 2001 K CORP
FLOW 2001 L CORP.
FLOW 2002 A CORP.
FLOW 2002 B CORP.
FLOW 2002 C CORP.
FLOW 2002 D CORP.
FLOW 2002 E CORP.
FLOW 2002 F CORP.
FLOW 2002 G CORP.
FLOW 2002 H CORP.
FLOW 2002 I CORP.
FLOW 2002 J CORP.
FLOW 2002 K CORP.
FLOW 2002 L CORP.
FLOW 2003 A CORP.
FLOW 2003 B CORP.
FLOW 2003 C CORP.
FLOW 2003 D CORP.
FLOW 2003 E CORP.
FLOW 2003 F CORP.

2



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FLOW 2003 G CORP.
FLOW 2003 H CORP.
FLOW 2003 I CORP.
FLOW 2003 J CORP.
FLOW 2003 K CORP.
FLOW 2003 L CORP.
FLOW 2003 M CORP.
FLOW 2004 A CORP.
FLOW 2004 B CORP.
FLOW 2004 C CORP.
FLOW 2004 D CORP.
FLOW 2004 E CORP.
FLOW 2004 F CORP.
FLOW 2004 G CORP.
FLOW 2004 H CORP.
FLOW 2004 I CORP.
FLOW 2005 A CORP.
FLOW 2005 B CORP.
FLOW 2005 C CORP.
FLOW 2005 D CORP.
FLOW 2005 E CORP.
FLOW 2005 F CORP
FLOW 2005 G CORP
FLOW 2005 H CORP
FLOW 2005 I CORP
FLOW 2005 J CORP
FLOW 99-70 CORP.
FLOW 99-76 CORP.
FLOW 99-88 CORP.
FLOW 99-92 CORP.
CAL SECOND 49 CORPORATION
CAPE 77 CORP.
COAST 56 CORPORATION
COAST 62 CORPORATION
EMERGE 64 CORPORATION
JACKSON UNION 28 CORPORATION
MORGAN 85 CORP.
PANCAL 93 CORP.
PARK 86 CORP.
PARK 94 CORP.
SHELTON 46 CORPORATION
NEW HAVEN 40 CORPORATION
FIRSTGOLD 69 CORP.
ACCU 95 CORP.
ACCU 99 CORP.
ACREDIT 75 CORP.

3



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

ARK 38 CORPORATION
BEACH FUNDING CORP.
BRANFORD 55 CORPORATION
CAPT 47 CORPORATION
CENTURY 78 CORP.
COAST 74 CORP.
COAST 96 CORP.
DAPT 51 CORPORATION
EMGOLD 67 CORP.
EMOD 65 CORP.
EMSEC 66 CORP.
ERICSSON ASSOCIATES INC.
FIRSTCO 80 CORP.
FORT GRANITE 44 CORPORATION
FREE 73 CORP.
FREE 81 CORP.
GARFIELD 48 CORPORATION
GREEN 89 CORP.
GREENWICH FIRST CORPORATION
GREENWICH FUNDING CORPORATION
GREENWICH MANAGEMENT CORPORATION
HARRISON FINANCIAL CORPORATION
HOME FED 57 CORPORATION
IVY CITY 72 CORP.
JERSEY 45 CORPORATION
KEARNY 39 CORPORATION
KEARNY 61 CORPORATION
MADISON 54 CORPORATION
MASS FED 29 CORPORATION
MODGOLD 68 CORP.
NEW HAVEN 53 CORPORATION
NEW HAVEN 63 CORPORATION
NORTH FORK 41 CORPORATION
NY APT. 33 CORPORATION
PAN CAL 98 CORP.
PANCAL 82 CORP.
PARK 97 CORP.
PENN 100B CORP.
PENN 100 CORP.
POINT 91 CORP.
RAPID POINT 60 CORPORATION
ST. PETE 43 CORPORATION
TAMPA 79 CORP.
VANTAGE 90 CORP.
WELL 84 CORP.
WFB 83 CORP.

4



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

STATES 87 CORP.
FCMC 2005 J CORP.
FCMC 2005 K CORP.
FCMC 2005 L CORP.
FCMC 2005 M CORP.
FCMC 2005 N CORP.
FCMC 2005 O CORP.
FCMC 2005 P CORP.
FCMC 2005 Q CORP.
FCMC 2005 R CORP.
FCMC 2005 S CORP.
FCMC 2006 A CORP.
FCMC 2006 B CORP.
FCMC 2006 C CORP.
FCMC 2006 D CORP.
FCMC 2006 E CORP.
FCMC 2006 F CORP.
FCMC 2006 G CORP.
FCMC 2006 H CORP.
FCMC 2006 I CORP.
FCMC 2006 J CORP.
FCMC 2006 K CORP.
FCMC 2006 L CORP.
FCMC 2006 M CORP.
FCMC 2006 N CORP.
FCMC 2006 O CORP.
FCMC 2006 P CORP.
FCMC 2006 Q CORP.
FCMC 2006 R CORP.
FCMC 2006 S CORP.
FCMC 2006 T CORP.
FCMC 2006 U CORP.
FCMC 2006 V CORP.
FCMC 2006 W CORP.
FCMC 2006 X CORP.
FCMC 2006 Y CORP.
FCMC 2006 Z CORP.
FCMC 2007 A CORP.
FCMC 2007 B CORP.
FCMC 2007 C CORP.
FCMC 2007 D CORP.
FCMC 2007 E CORP.
FCMC 2007 F CORP.
FCMC 2007 G CORP.
FCMC 2007 H CORP.
FCMC 2007 H CORP.

5



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FCMC 2007 I CORP.
FCMC 2007 J CORP.
FCMC 2007 K CORP.
FCMC 2007 L CORP.
FCMC 2007 M CORP.
FCMC 2007 N CORP
FCMC 2007 O CORP.
FCMC 2007 P CORP.
FCMC 2007 Q CORP.
FCMC 2007 R CORP.
FCMC 2007 S CORP.
FCMC 2007 T CORP.
FCMC 2007 U CORP
FCMC 2007 V CORP.
FCMC 2007 W CORP.
FCMC 2007 X CORP.
FCMC 2007 Y CORP.
FCMC 2007 Z CORP
FCMC 2007 AA CORP.
FCMC 2007 AB CORP.
FCMC 2007 AC CORP.
FLOW 2006 A CORP.
FLOW 2006 B CORP.
FLOW 2006 C CORP.
FLOW 2006 D CORP.
FLOW 2006 E CORP.
FLOW 2006 F CORP.
FLOW 2006 G CORP.
FLOW 2006 H CORP.
FLOW 2007 A CORP.
FLOW 2007 B CORP
FLOW 2007 C CORP.
FLOW 2007 D CORP.
RONTEX CORPORATION
SIX HARRISON CORPORATION
HARRISON FIRST CORPORATION
HARRISON FINANCIAL ASSOCIATES, INC.
HARRISON FUNDING CORPORATION
FCMC Corporate Refinance
FLOW PURCHASE 98 CORPORATION
TRIBECA LENDING CORP.
RONTEXT 1617 CORPORATION
RONTEX 1617 CORPORATION
JUNIPER CORP.
NEWPORT 50 CORPORATION
FORT 100 CORPORATION

6 



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FORT 100 B CORPORATION
SIX HARRISON CORPORATION
HUDSON MANAGEMENT CORPORATION
TRIBECA FUNDING CORPORATION
EMGOLD 57 CORP.
ISLAND 52 CORPORATION
NEW HAVEN 58 CORPORATION
NORWICH 42 CORPORATION
FLOW 2007 E CORP.
FRANKLIN CREDIT ASSET CORPORATION

7